MEMORANDUM **
Emmanuel Tomboc Almazan, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying a waiver of inadmissibility under section 237(a)(1)(H) of the Immigration and Nationality Act and ordering him removed. We dismiss the petition for review.
We lack jurisdiction to review the agency’s discretionary denial of Almazan’s fraud waiver application. See San Pedro v. Ashcroft, 395 F.3d 1156, 1157-58 (9th Cir.2005) (“Section 237(a)(1)(H) clearly specifies that the discretionary waiver determination lies in the hands of the Attorney General.”).
We lack jurisdiction to consider Almazan’s due process claim of IJ bias because Almazan failed to raise this claim in his appeal to the BIA. See Sanchez-Cruz v. INS, 255 F.3d 775, 780 (9th Cir.2001) (failure to exhaust administrative remedies bars claim that petitioner was denied a “full and fair hearing before a neutral fact-finder”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.